DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Applicants are advised, in future correspondence with the office, to reflect the change of examiners from MEI PING CHUI to SEAN BASQUILL.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 November 2020 has been entered.

Status of the Claims
Claims 7-14, 25-27, 29, and 39-46 are pending.
Claims 10-14 are withdrawn from consideration as being directed to non-elected inventions.
Claims 7-9, 25-27, 29, and 39-46 are presented for examination and rejected as set forth in greater detail below.

Claim Rejections - 35 USC § 112(a) – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9, 25-27, 29, and 39-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Applicants claims as amended attempt to encompass compositions whereby “the first active agent and the second active agent are present in amounts to reduce viral infection in infected tissues when said pharmaceutical composition is administered to said infected tissues as compared to otherwise identical composition containing either active agent alone.”  Applicants are reminded that during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  In determining the meaning of language present in a claim, and therefore the scope of the invention defined, the objective reach of the language of the claim presented is controlling.  See In re Hiniker Co., 150 F.3d 1362, 1369, 47 USPQ2d 1523, 1529 (Fed. Cir. 1998) (“[T]he name of the game is the claim.”).  Despite the 
To satisfy the written description requirement, “the applicant must ‘convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,’ and demonstrate that by disclosure in the specification of the patent.”  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 [88 USPQ2d 1233] (Fed. Cir. 2008) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991)).  Assessing “possession as shown in the disclosure” requires “an objective inquiry into the four corners of the specification.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed Cir. 2010).  Ultimately, “the specification must describe an invention understandable to [a] skilled artisan and show that the inventor actually invented the invention claimed.”  Id.  A “mere wish or plan” for obtaining the claimed invention does not satisfy the written description requirement.  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 [43 USPQ2d 1398] (Fed. Cir. 1997).
Applicants’ specification as originally filed mentions creating “a synergistic effect” in multiple locations.  See, e.g., Pg.31, L.5-6; [0140; 0171].  However, nothing of the specification indicates that the “synergistic effect” to be observed is an antiviral one.  Applicants in earlier communications with the previous examiner pointed to “Figure 46” in an attempt to establish that combinations ostensibly falling within the scope of the invention claimed give rise to the antiviral activity applicants appear to have attempted to claim.  It has been held that “a generic Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed Cir. 2010).  Here, applicants offer but a single species of composition satisfying the broadest scope of the claims which, when combined with the unpredictability the person of ordinary skill in the art knows is associated with antiviral synergy, cannot serve to establish applicants were in possession of the genus claimed.  See, e.g., Bobrowski (Tesia Bobrowski, et al, Synergistic and Antagonistic Drug Combinations against SARS-COV-2, 29 Mol. Ther. 873 (2021) (indicating that of 73 combinations of known antiviral drugs, while 16 of the combinations gave rise to synergy, 8 combinations were antagonistic in antiviral effect), Dunning (Jake Dunning, et al, Antiviral Combinations for Severe Influenza, 14 Lancet Infect. Dis. 1259 (2014) (indicating antiviral combinations demonstrate additive to antagonistic effects, even showing concentration-dependent effects with a single drug combination).  Given this unpredictability in the art, combined with applicants’ lack of descriptions of a representative number of additive, let alone synergistic, species falling within the scope of the invention, applicants have not demonstrated they were in possession of the invention defined by the newly amended claims.
This is further complicated by the extent of the record, which establishes that the compositions tested, those described in “Table 7” found on pages 78-79 of the specification as originally filed, fail to describe any actual amounts of antiviral agents claimed giving rise to the reported results.  Applicants’ attention is directed to paragraph 282 of the disclosure as originally filed, which contains “Table 7” referred to in the description of Figure 46.  The examiner notes that not only can no combination of a single first and second active agent as set forth by Claim 9 be found in Table 7, but the compositions of Table 7 report only concentrations (0.05% 
Choosing to define an element functionally, i.e., by what it does as applicants have here concerning the amounts of first and second active agent to be found in the compositions claimed, carries with it a risk; where the Patent Office has reason to believe that a functional limitation is satisfied by the prior art, the burden is shifted to applicants to demonstrate otherwise.  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  For purposes of compact prosecution, art which renders obvious the lactoferrin and soluble ICAM-1 concentrations reflected by the compositions of “Table 7” will be considered sufficient to address the newly added claim language concerning the amounts required to achieve the results claimed.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9, 25-27, 29, and 39-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 7-9, 29, and 39-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhushan (USPGPub 2010/0209419) in view of Carvalho (Abstract – 44th Annual Meeting of the Brazilian Society for Biochemistry and Molecular Biology, 2015 August, page 1) and Greve (Journal of Virology, 1991. Nov. p. 6015-6023) (of record).
	Applicant claims a pharmaceutical composition comprising two active agents including ICAM-1, which in dependent claims is specifically identified as soluble ICAM-1, combined with lactoferrin in amounts sufficient to provide antiviral effects.  Dependent claim 9 specifies that the ICAM and lactoferrin are to be the sole active agents of the composition.  Claim 25-27 specify the inclusion of any of a variety of additional components.  Claim 29 recites a variety of dosage forms the composition is to take, including but not limited to nasal sprays or lozenges.  Newly added Claims 40-43 define weight ratios of the first to second active agent, with newly added Claims 44-46 specifying the amounts of each of the first and second active agents the compositions of Claim 1 is to contain: as set forth above, art addressing these amounts newly recited will be presumed to address the functional limitations recited by Claim 1 from which they depend.  See MPEP 608.01(n)(III) (indicating that “the test as to whether a claim is a proper 
	Bhushan describes pharmaceutical formulations comprising a biologically active agent or a combination of the biologically active agents thereof, wherein the biologically active macromolecule can be lactoferrin, soluble ICAM-1, or a combination thereof (see: page 9, [0096], line 1-4, 30, 33, 42 and 56; and page 19: reference claim 33).  Therefore, the “combination of lactoferrin and soluble ICAM-1” as biologically active agents, taught by Bhushan, reads on the claimed “soluble ICAM-1 and lactoferrin” of claims 7 and 8, and also reads on claim 9 in that they are the “sole active agents” of the pharmaceutical composition.
For claim 39, Bhushan does not indicate or expressly teach that the biologically active agents, namely: soluble ICAM-1 and lactoferrin, are in dimeric or complex form, for examples.  As such, Bhushan implicitly suggests that they are in individual form as the manner claimed.  Bhushan continues on to indicate that the active agents such as each of the individually recited ICAM-1 and lactoferrin may suitably be included in these compositions in amounts ranging from about 0.01-2% by weight of the compositions containing them.  [0151].  As these amounts, and the relative ratios of each implied by these amounts, overlap the limitations of newly added Claims 40-46, and by extension the functionally defined “amount” limitation newly added to Claim 7, these limitations are considered an obvious modification of the prior art.  “A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”  In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).  Bhushan indicates that these compositions may be formulated for nasal delivery such as by solutions, powders, or aerosols to be administered via MDI, dry powder inhalers, or nebulizers, addressing at least the “nasal spray” of Claim 29.  [0195].

Greve teaches and demonstrated that “soluble ICAM-1” inhibits virus-receptor binding and virus infectivity using rhinovirus as study model, and the results indicated that soluble ICAM-1 is capable of preventing virus infection (see: Abstract and discussion section).
It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to select each of ICAM-1 and lactoferrin as the biologically active macromolecules from the disclosure of Bhushan in concentrations overlapping those of the instant claims to prepare a pharmaceutical formulation for administration as a nasal spray as is presently claimed.  One having ordinary skill in the art would have been motivated to do so because  the soluble ICAM-1, taught by each of Bhushan and Greve is known for having anti-viral activity, as is the other active agent lactoferrin, taught by each of Bhushan and Carvalho as also having anti-viral activity.  This is because it is prima facie obvious to combine two elements, each of which is taught to be useful for the same purpose, in this case for treating or preventing viral infections, in order to form a third composition to be used for the very same purpose.  “[T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claims 7, 8, 29, and 40-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (U. S. 6,365,156 B1) in view of Rutter (USPGPub. 2003/0219402).
Lee describes a pharmaceutical composition comprising a chimeric molecule comprising a soluble viral-specific ligand, or comprising a soluble viral-specific ligand.  (Col.3, L.29-32; Claim 17; Col.1, L.55-60).  Lee indicates that suitable viral-specific ligands can be ICAM-1 (Col.2, L.46-47), addressing the present “pharmaceutical composition comprising ICAM-1 as one of the two claimed active agents” as claimed.  Lee states that the soluble viral-specific ligands, i.e. the soluble ICAM-1, can be used to prevent viral infections.  Col.1, L.55-60.  Lee indicates that the chimeric molecules may be present in these compositions in concentrations falling within the range of about 0.00002-0.02% , a range overlapping and therefore rendering obvious that of the instant claims.  Col.18, L.66 – Col.19, L.2, see also Peterson, supra.  For claim 29, Lee teaches that the pharmaceutical composition can be formulated as a “nasal spray” or a “nasal drop,” (Col.3, L.32-35; Claim 18), or oral administration, i.e. in the form of a mouth wash, (Col.20, L.19-23), which reads on the “nasal spray and nasal drop” forms of the present composition as claimed.  
Lee therefore describes the pharmaceutical composition comprising soluble ICAM-1 (a soluble viral-specific ligand) in concentrations overlapping those of the instant claims suitable for formulation as a nasal spray, but does not include the other active agent, i.e. lactoferrin, as required by instant claims 7 and 8.  However, this deficiency is cured by the teachings of Rutter.
Rutter teaches a pharmaceutical composition, which comprises a chimeric molecule comprising a first component molecule and a second component molecule, and a pharmaceutical acceptable carrier.  Rutter suggests an exemplary, but not exclusive, concentration for therapeutic administration of the purified proteins is about 0.8%, a concentration falling within and therefore rendering obvious the ranges claimed.  [0304].  Rutter explains that at least one of the first and second component molecules can be lactoferrin ([0160]; [0162]; Claim 84), 
	It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine the compositions of Lee comprising a chimeric ICAM-1 molecule with the lactoferrin of Rutter, each of which is taught to be useful for the same antiviral purpose in order to form a third composition to be used for the very same purpose, i.e. for preventing or treating infections..... [T]he idea of combining them flows logically from their having been individually taught in the prior art."  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), and such teaching in combination is prima facie obvious.  While the exemplified lactoferrin concentration of Rutter does not give rise to a weight ratio of first to second active agent encompassed by either of Claims 42 or 43, applicants are reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  A reduction of the amount of protein described by Rutter through routine experimentation, or conversely an increase in the ICAM-1 concentration of Lee, would provide a weight ratio of first to second agent falling within the metes and bounds of either of Claims 42 or 43.



Claims 7, 8, 25, 27, 29, and 40-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee and Rutter as applied to Claims 7, 8, 29, and 40-46 above, and further in view of Petrus (U. S. 6,093,417).
Lee and Rutter, discussed in greater detail above, suggest compositions combining the two active agents (ICAM-1 and lactoferrin) required by the instant claims, but neither Lee nor Rutter teach the zinc peroxide recited in claim 25, or vitamin C and/or E recited in claim 27. 
The deficiencies are addressed by the teachings of Petrus, which describes a therapeutic composition useful for treating and preventing inflammation and infection to ear associated with colds caused by rhinoviruses or with sore throats.  Petrus also teaches that otitis media, a painful inflammatory of the middle ear, develops when bacteria or viruses usually associated with colds or sore throats make their way up the Eustachian tube from the upper part of the throat behind the nose to the middle ear, where fluid accumulates and causes otitis media.  Col.1, L.65 – Col.2, L.15).  Petrus teaches that a therapeutic composition comprising zinc salts, an anesthetic and a penetration enhancer can relieve the pain in the external and middle ear, treat infection and reduce tinnitus and in the inner ear.  Col.5, L.54-57, Claim 1).  Petrus indicates that zinc salts are known to have anti-inflammatory and anti-infective properties, and that most colds are caused by rhinoviruses.  Col.5, L.60-61.  Zinc salts inhibit rhinoviral replication and the cleavage of rhinovirus polypeptides, and zinc ions complex with ICAM-1 binding sites and prevent the rhinovirus from attaching to the nasal tissue.  As such, if zinc-blocked viruses do not infect nasal tissue cells to replicate, then the infectious process would be interrupted and the cold duration markedly shortened.  Col.6, L.8, Claim 1, Claim 4.  For claim 25, Petrus teaches that the zinc salts can be zinc peroxide.  See Claim 4.  Concerning claim 27, Petrus teaches that the composition can further comprise one or more antioxidant for enhancing the healing of infected 
It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to incorporate additional ingredients such as each of the zinc peroxide known to be useful for preventing infections caused by cold viruses into the compositions suggested by the teachings of Lee and Rutter because Petrus establishes that zinc salts are useful anti-inflammatory and anti-viral agents. Furthermore, it is known that zinc ions form complex with ICAM-1 at the binding sites and prevent the rhinovirus from attaching to the nasal tissues that connect with the middle ear, and prevent the infected nasal tissue cells to replicate such that the infectious process would be interrupted and the cold duration markedly shortened.  Therefore, Petrus fairly suggests advantages associated with including zinc peroxide into the pharmaceutical compositions containing lactoferrin and ICAM-1 useful for preventing rhinovirus (cold) infection.  A person of ordinary skilled in the art at the time the invention was made would have been motivated to include one or more antioxidants such as the vitamin C and vitamin E of Petrus because it is known that the addition of antioxidants can enhance the healing of infected and non-infected wounds by reducing the damage caused by oxygen radicals.

Claims 7, 8, 26, 29, and 40-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee and Rutter as applied to Claims 7, 8, 29, and 40-46 above, and further in view of Grassauer (USPGPub. 2008/0131454.
Lee and Rutter, discussed in greater detail above, suggest compositions combining the two active agents (ICAM-1 and lactoferrin) required by the instant claims, but neither Lee nor Rutter teach the carrageenan of claim 26 is used in their compositions.  

It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention to incorporate the carrageenan taught to be useful for treating and preventing infections caused by rhinoviruses by Grassauer into the compositions suggested by Lee and Rutter.  This is because Grassauer teaches carrageenans have antiviral activity, especially against rhinovirus infection, and the inclusion of said antiviral agent in the antiviral compositions suggested by Lee and Rutter would appear to amount to little more than the combination of components each known to be useful for the same purpose.  See Kerkhoven, supra.

Response to Arguments
Applicant's arguments filed 3 November 2020 have been fully considered.
Applicants argue that the presently amended claims recite compositions demonstrating increased reduction in viral infection compared to each of the individual agents’ antiviral activity.  As set forth above, applicants present claims do not, in fact, recite this.  Applicants’ arguments on this point are therefore directed to limitations which are not claimed, and per se unpersuasive as a result.   See Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms).
prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.  In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).  Whether the observed results are the result of unexpectedly improved results or a property not taught by the prior art, the evidence offered must be commensurate in scope with the invention claimed.  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Here, the record demonstrates that an unknown amount of a single combination of apolactoferrin, lysozyme, and soluble ICAM-1 may provide improved antiviral effect in a single experimental system.  This single point cannot serve to establish secondary indicia of nonobviousness for the breadth of compositions claimed.
Applicants’ arguments concerning the concentrations and weight ratios of newly added Claims 40-46 have been addressed above.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613